DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 6/11/2022 is acknowledged.
Claims 2, 5, 13, 15, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected Species, there being no allowable or generic linking claim.  Election was made without traverse in the reply filed on 06/11/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both release button and rear portion and reference character “302” has been used to designate both forward movement and external side.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 6, 8, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 4 recites “thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove” when referring to the collapsing of the rear portion, first middle portion, second middle portion, and the forward portion. It is unclear if it is referring to the same detent elements, coupling detent slots, retention detent slots, and disengagement groove of the third intersection assembly or if it is referring to the respective intersection assemblies. For the purposes of examination, the Examiner interprets the claim to mean the respective assemblies. 
Claim 6 recites “the collapsible and extendable rod of claim 7”. Claim 7 has not yet been claimed so it is unclear what claim it depends on. For the purposes of examination, the Examiner interprets claim 6 to depend on claim 4.
Claim 8 recites the limitation "the multiplicity of retention detent slots" in part d.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if it is referring back to the “spacing detent slots” in part c due to its differing terminology. For the purposes of examination, the Examiner interpret the slots to be the same. 
Claim 18 recites “resulting in the extendibility of the rear portion into the second middle portion, the second middle portion into the first middle portion, and the first middle portion into the forward portion” but as seen in Fig. 15, the rear portion is extended out of the second middle portion, the second middle portion out of the first middle portion and the first middle portion out of the forward portion. It is unclear how the pole spear is extended by extending into the adjacent portions. 
Claim 18 recites “wherein the rear portion further has a push rod and a release button” after part g but in lines 9-10, the rear portion further having a push rod and a release button were already claimed. It is unclear if it is the same push rod and release button or additional components. For the purposes of examination, the Examiner interpret the them to be the same push rod and release button. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sallee (US 5593239).
Regarding claim 1, Sallee teaches of (Fig. 1) a collapsible and extendable rod (Abstract, telescoping support pole) comprising: 
a plurality of rod sections (tubes 10, 12, 14), each of the rod sections being coupled together at any an intersection of two said rod sections with an intersection assembly (assembled at locking collars 16); 
wherein any two adjacent rod sections are configured such that at least one of the two rod section, of the two adjacent rod sections, nests internal to the other rod section of the two adjacent sections, of the plurality of rod sections, thereby forming a collapsed configuration (Fig. 2, Abstract, device is a telescoping pole), 
said collapsed configuration includes any number of rod sections provided there is at least a first largest rod section (tube 12) and at least a last smallest rod section (tube 10), the last smallest rod section being the most internal rod of the nested configuration and the first largest rod section being the most external of the nested configuration (seen in Fig. 2), and, said collapsed configuration being fully reversible to an extended configuration (Abstract, can be extended), and, 
the intersection assembly further having; 
(a) a plunge element (locking collar 16) having a disengagement groove disposed circumferentially about the plunge element (Fig. 3, circumferential release groove 34); 
(b) a coupling element (Fig. 3, section of tube 10 groove 18) having a multiplicity of a coupling detent slots (circumferential groove 18) and configured to couple any uncoupled rod sections together (Col. 5 lines 16-25, balls 30 can protrude inwardly to engage circumferential grooves 18); 
(c) a retention element (Fig. 3, section of tube 14 having holes 38) having a multiplicity of a retention detent slots (holes 38); 
(d) a multiplicity of detent elements (Fig. 10, balls 30) configured to move between the disengagement groove (34) and both coupling detent slots (18) and the retention detent slots (38), wherein: 
(i) the said movement of the detent elements (30) from the coupling detent slots (18) and the retention detent slots (38) to the disengagement groove (34) resulting in the said collapsed configuration of the last rod section into any of the adjacent rod section until fully collapsed into the first rod section (Col. 5 lines 9-12, the balls are aligned with release groove 34 rather than the locking groove 32 to release inner tube 10 with respect to outer tube 14 such that they are in a collapsed configuration as seen in Fig. 2; when collar 16 is pressed downwardly, the release groove 34 becomes aligned with the radial plane containing balls 30, allowing the balls to move outwardly out of circumferential groove 18, which Examiners notes that the balls 30 would also move outwardly from holes 38, and thus permitting inner tube 10 to slide with respect to outer tube 14); and 
(ii) the said movement of the detent elements (30) from the disengagement groove (34) to the coupling detent slots (18) and the retention detent slots (38) resulting in a maintenance of the said extended configuration of the any of the adjacent rod section out from the first rod section until fully extended to the last rod section (balls 30 are held in holes 38 and groove 18 when the tubes are in an extended configuration); 
(e) a biasing element (spring 36) configured to reversibly retain the detent elements (30) in the coupling detent slots (18) and the retention detent slots (38) when the spear is in an extended configuration (seen in Fig. 3, Col. 5 lines 34-39, when collar 16 is released, spring 36 pushes upwardly on the collar, tending to realign balls 30 with locking groove 32, coupling detent slots 18, and retention detent slots 38); and, 
(f) an abutment element (flange by slots 42).

Regarding claim 3, Sallee teaches of claim 1, and wherein (Fig. 1) the rod sections include at least a forward portion (bottom tube 12), a first middle portion (middle tube 14), a second middle portion (another middle tube 14), and a rear portion (top tube 10).

	Regarding claim 8, Sallee teaches of (Fig. 1) a telescoping pole spear assembly (Abstract, telescoping pole with a pointed end) comprising:
a forward portion (tube 12) being tubular and having an internal side, an external side, and being open at both ends (Col. lines 21-46, tube 12, open on one end towards tubes 14 and 10, and open on other end to receive a foot cap 20 insert);
a first middle portion (tubes 14 right above tube 12) being tubular and having an internal side, an external side, and being open at both ends (seen in Fig. 1). a second middle portion being tubular and having an internal side, an external side, and being open at both ends (tubes 14 below tube 10);
a rear portion (tube 10) being tubular and having an internal side, an external side, and being open at both ends (open end towards tubes 14 and 12, and the other open end to receive pivoting fixture 24); and
the forward portion (tube 12) being joined to the first middle portion (14) with a first intersection assembly (16), the first middle portion being joined to the second middle portion (the other tubes 14) with a second intersection assembly (another collar 16), and the second middle portion being joined with the rear portion (10) with a third intersection assembly (another collar 16);
wherein a collapsed configuration of a telescoping spear is achieved by the rear portion being configured to reversibly nest internal of the second middle portion, the second middle portion being configured to reversibly nest internal of the first middle portion, and the first middle portion being configured to reversibly nest internal of the forward portion (seen in Fig. 2);
and wherein an extended configuration of the telescoping spear is achieved by the rear portion being configured to reversibly extend from the internal side of the second middle portion, the second middle portion being configured to reversibly extend from the internal side of the first middle portion, and the first middle portion being configured to reversibly extend from the internal side of the forward portion (seen in Fig. 1), and;
wherein the first intersection assembly, the second intersection assembly, and the third intersection assembly each further comprising;
(a) a plunge element (collar 16) having a disengagement groove disposed circumferentially about the plunge element (Fig. 3, circumferential release groove 34);
(b) a coupling element (Fig. 3, section of tube 10 groove 18) having a multiplicity of a coupling detent slots (circumferential groove 18) and configured to couple:
(i) the forward portion with the first middle portion (seen in Fig. 1),
(ii) the first middle portion with the second middle portion (seen in Fig. 1), and
(iii) the second middle portion with the rear portion (seen in Fig. 1);
(c) a retention element (Fig. 3, section of tube 14 having holes 38) having a multiplicity of a spacing detent slots (holes 38);
(d) a multiplicity of detent elements (Fig. 10, balls 30) configured to move between the disengagement groove (34) and both the multiplicity of coupling detent slots (18) and the multiplicity of retention detent slots (38), wherein:
(i) the said movement of the detent elements (30) from the coupling detent slots (18) and the retention detent slots (38) to the disengagement groove (34) resulting in the said collapsed configuration of the rear portion (10) into the second middle portion, the second middle portion into the first middle portion, and the first middle portion into the forward portion (Col. 5 lines 9-12, the balls are aligned with release groove 34 rather than the locking groove 32 to release inner tube 10 with respect to outer tube 14 such that they are in a collapsed configuration as seen in Fig. 2; when collar 16 is pressed downwardly, the release groove 34 becomes aligned with the radial plane containing balls 30, allowing the balls to move outwardly out of circumferential groove 18, which Examiners notes that the balls 30 would also move outwardly from holes 38, and thus permitting inner tube 10 to slide with respect to outer tube 14); and
(ii) the said movement of the detent elements (30) from the disengagement groove (34) to the coupling detent slots (18) and the retention detent slots (38) resulting in a maintenance of the said extended configuration of the rear portion (10) out from the second middle portion, the second middle portion out from the first middle portion, and the first middle portion out from the forward portion (seen in Fig. 1);
(e) a biasing element (spring 36) configured to reversibly retain the detent elements (30) in the coupling detent slots (18) and the retention detent slots (38) when the spear is in an extended configuration (seen in Fig. 3, Col. 5 lines 34-39, when collar 16 is released, spring 36 pushes upwardly on the collar, tending to realign balls 30 with locking groove 32, coupling detent slots 18, and retention detent slots 38);
(f) an annular collar (flange 40) configured to retain the coupling element with any of the forward portion, the first middle portion, and the second middle portion (configured to keep the coupling element on the tubes 10, 12, and 14); and,
(g) an abutment element (flange by slots 42).

Regarding claim 10, Sallee teaches of claim 8, and wherein the first middle portion further comprises a second pole member (tube 14).

	Regarding claim 11, Sallee teaches of claim 8, and wherein the second middle portion further comprises a third pole member (the other tube 14).

	Regarding claim 12, Sallee teaches of claim 8 and wherein the rear portion further comprises a fourth pole member (tube 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5593239) in view of Tu (US 6161253) and Moore (US 20120246995). 
Regarding claim 4, Sallee teaches of claim 3, and a band loop (Fig. 1, cables 22). 
but does not appear to teach of wherein the rear portion further comprises a push rod, a release button, and band loop and; 
the push rod being disposed internal of the rear portion and extending between the release button and the plunge element and configured to insertably engage with the plunge element of the third intersection assembly, wherein: 
(a) the collapsibility of the pole spear being initiated by a depression of the release button causing the push rod to push the plunge element of the third intersection assembly against the biasing element of the third intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the rear portion to reversibly collapse into the second middle portion; 
(b) the said collapse of the rear portion into the second middle portion causing the abutment element of the third intersection assembly to impact the plunge element of the second intersection assembly thereby pushing the plunge element of the second intersection assembly to push against the biasing element of the second intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the second middle portion to collapse into the first middle portion; and, 
(c) the said collapse of the second middle portion into the first middle portion causing the abutment element of the second intersection assembly to impact the plunge element of the first intersection assembly thereby pushing the plunge element of the first intersection assembly to push against the biasing element of the first intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the first middle portion to collapse into the forward portion.
Tu is in the field of telescoping tubes and teaches of (Fig. 4) wherein the rear portion (Fig. 1, rear portion incorporating tube 2 and handle 1) further comprises a push rod (push rods 20), a release button (control button 10), and; 
the push rod (20) being disposed internal of the rear portion (seen in Fig. 1) and extending between the release button (10) and the plunge element (locking unit 3) and configured to insertably engage with the plunge element (3) of the third intersection assembly (intersection assembly of tube 2), wherein: 
(a) the collapsibility of the pole (tubes 2, 4, 6) being initiated by a depression of the release button (10) causing the push rod (20) to push the plunge element (3) of the third intersection assembly (intersection assembly in tube 2) against the biasing element of the third intersection assembly (spring 38) thereby causing the detent elements (steel balls 32) to move from both the coupling detent slots (holes 42 of ball holder 31) and the retention detent slots (holes 42 of the tube 4) into the disengagement groove (Figs. 1 and 5, holes 41) thereby allowing the rear portion (tube 2 of rear portion) to reversibly collapse into the second middle portion (Fig. 5, collapses into tube 4); 
(b) the said collapse of the rear portion into the second middle portion (4) causing the abutment element (cylindrical control element 35) of the third intersection assembly (intersection assembly in tube 2) to impact the plunge element of the second intersection assembly (locking unit 5) thereby pushing the plunge element of the second intersection assembly (5) to push against the biasing element of the second intersection assembly (spring 58) thereby causing the detent elements (steel balls 52) to move from both the coupling detent slots and the retention detent slots (holes 62) into the disengagement groove (holes 61) thereby allowing the second middle portion to collapse into the first middle portion (Examiner notes that one of ordinary skill in the arts could incorporate another tube and intersection assembly, such that there is a first middle portion); and, 
(c) the said collapse of the second middle portion (4) into the first middle portion (Examiner notes one of ordinary skill in the arts could incorporate a first middle portion) causing the abutment element of the second intersection assembly to impact the plunge element of the first intersection assembly thereby pushing the plunge element of the first intersection assembly to push against the biasing element of the first intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the first middle portion to collapse into the forward portion (sleeve 6) (the same mechanism as cited above could be duplicated and incorporated into the first middle portion, such that the first middle portion collapses into the forward portion 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Tu of the mechanism cited above in order to cause a quick cascading collapsing of the rod.
Moore is in the field of spears and teaches of the rear portion (Fig. 1, first section 24) further comprises a band loop (Fig. 1, rubber sling 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Moore of the rear portion further comprises a band loop in order to hang the rod for storage or to secure it to the user’s arms such that the user would not drop it. 

Regarding claim 6, Sallee as modified teaches of claim 4, and wherein (Fig. 1) the band loop (22) is configured to hold an elastic band (Col. 4 lines 3-10, manufactured from an elastomer). 
Sallee does not appear to teach of said elastic band being made of rubber.
Moore is in the field of spears and teaches of (Fig. 1) said elastic band (rubber sling 14) being made of rubber (rubber sling 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Moore of said elastic band being made of rubber in order to use a well-known elastic and durable material. 

Regarding claim 14, Sallee teaches of claim 8, and a band loop (Fig. 1, 22).
Sallee does not appear to teach of wherein the rear portion further comprises comprises a push rod, a release button, and a band loop and 
wherein the push rod is disposed internal of the rear portion and extending between the release button and the plunge element and configured to insertably engage with the plunge element of the third intersection assembly, wherein:
(a) the collapsibility of the pole spear being initiated by a depression of the release button causing the push rod to push the plunge element of the third intersection assembly against the biasing element of the third intersection assembly thereby
causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the rear portion to reversibly collapse into the second middle portion;
(b) the said collapse of the rear portion into the second middle portion causing the abutment element of the third intersection assembly to impact the plunge element of the second intersection assembly thereby pushing the plunge element of the second intersection assembly against the biasing element of the second intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the second middle portion to collapse into the first middle portion; and,
(c) the said collapse of the second middle portion into the first middle portion causing the abutment element of the second intersection assembly to impact the plunge element of the first intersection assembly thereby pushing the plunge element of the first intersection assembly against the biasing element of the first intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the first middle portion to collapse into the forward portion.
Tu teaches of wherein (Fig. 4) the rear portion (Fig. 1, rear portion incorporating tube 2 and handle 1) further comprises a push rod (push rods 20), a release button (control button 10), and 
wherein the push rod (20) is disposed internal of the rear portion (seen in Fig. 1) and extending between the release button (10) and the plunge element (locking unit 3) and configured to insertably engage with the plunge element (3) of the third intersection assembly (intersection assembly of tube 2), wherein:
(a) the collapsibility of the pole (tubes 2, 4, 6) being initiated by a depression of the release button (10) causing the push rod (20) to push the plunge element (3) of the third intersection assembly (intersection assembly in tube 2) against the biasing element of the third intersection assembly (spring 38) thereby causing the detent elements (steel balls 32) to move from both the coupling detent slots (holes 42 of ball holder 31) and the retention detent slots (holes 42 of the tube 4) into the disengagement groove (Figs. 1 and 5, holes 41) thereby allowing the rear portion (tube 2 of rear portion) to reversibly collapse into the second middle portion (Fig. 5, collapses into tube 4);
(b) the said collapse of the rear portion into the second middle portion (4) causing the abutment element (cylindrical control element 35) of the third intersection assembly (intersection assembly in tube 2) to impact the plunge element of the second intersection assembly (locking unit 5) thereby pushing the plunge element of the second intersection assembly (5) against the biasing element of the second intersection assembly (spring 58) thereby causing the detent elements (steel balls 52) to move from both the coupling detent slots and the retention detent slots (holes 62) into the disengagement groove (holes 61) thereby allowing the second middle portion to collapse into the first middle portion (Examiner notes that one of ordinary skill in the arts could incorporate another tube and intersection assembly, such that there is a first middle portion); and,
(c) the said collapse of the second middle portion (4) into the first middle portion (Examiner notes one of ordinary skill in the arts could incorporate a first middle portion) causing the abutment element of the second intersection assembly to impact the plunge element of the first intersection assembly thereby pushing the plunge element of the first intersection assembly against the biasing element of the first intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the first middle portion to collapse into the forward portion (sleeve 6) (the same mechanism as cited above could be duplicated and incorporated into the first middle portion, such that the first middle portion collapses into the forward portion 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Tu of the mechanism cited above in order to cause a quick cascading collapsing of the rod. 
Moore is in the field of spears and teaches of rear portion (Fig. 1, first section 24) further comprises a band loop (Fig. 1, rubber sling 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Moore of the rear portion further comprises a band loop in order to hang the rod for storage or to secure it to the user’s arms such that the user would not drop it. 

Regarding claim 16, Sallee as modified teaches of claim 14, and wherein (Fig. 1) the band loop (22) is configured to hold an elastic band (Col. 4 lines 3-10, manufactured from an elastomer).
Sallee does not appear to teach of said elastic band being made of rubber.
Moore is in the field of spears and teaches of (Fig. 1) said elastic band (rubber sling 14) being made of rubber (rubber sling 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Moore of said elastic band being made of rubber in order to use a well-known elastic and durable material.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5593239) in view of Henthorn, Jr. (US 3945642), herein after Henthorn.
Regarding claim 7, Salle teaches of claim 1, and wherein the first largest rod section (12) is further configured to receive a tip insert (foot cap 20 has a portion that is inserted within bottom tube 12 and securely attached thereto). 
Salle does not appear to teach of wherein the first largest rod section is further configured to threadably receive a tip insert, the tip insert configured to reversibly threadably receive a tip.
Henthorn is in the field of pointed rods and teaches of (Fig. 2) wherein the first largest rod section (shaft 12) is further configured to threadably receive a tip insert (configured to threadably receive the threads of arrowhead assembly 16), the tip insert (16) configured to reversibly threadably receive a tip (tip insert 16 has threaded rod 38 to reversibly threadably receive tip 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Henthorn of wherein the first largest rod section is further configured to threadably receive a tip insert, the tip insert configured to reversibly threadably receive a tip in order to interchange the tip for different functions. 

Regarding claim 9, Sallee teaches of claim 8, and wherein (Fig. 1) the forward portion (12) further having a first pole member (tube 12) and a tip insert (foot cap 20).  
Sallee does not appear to teach of the tip insert configured to reversibly threadably receive a tip.
Henthorn teaches of wherein the forward portion (Fig. 1, portion with arrowhead assembly 16) further having a first pole member (Fig. 4, shaft 12) and a tip insert (arrowhead assembly 16), the tip insert (16) configured to reversibly threadably receive a tip (tip) (tip insert 16 has threaded rod 38 to reversibly threadably receive tip 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Henthorn of the tip insert configured to reversibly threadably receive a tip in order to interchange the tip for different functions.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5593239) and Henthorn (US 3945642), as applied to claim 9 above, and further in view of RO-RA Produktions GmbH (DE 202010000321U1), hereinafter RO-RA. 
Regarding claim 17, Sallee as modified teaches of claim 9 but does not appear to teach of wherein the plurality of rods are made of carbon fiber impregnated with a thermoplastic resin.
RO-RA is in the field of rods and teaches of (Fig. 1) wherein the rod (center body 2) is made of carbon fiber impregnated with a thermoplastic resin (Abstract and p. 2, the center body 2 consists of carbon fiber composite material; the carbon fibers and matrix material (eg polymer material such as thermoplastic, duroplstic, resin) in which the carbon fibers are embedded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of RO-RA of wherein the plurality of rods are made of carbon fiber impregnated with a thermoplastic resin in order to make the rods durable. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5593239) in view of Henthorn, Moore, and Tu. 
Regarding claim 18, Sallee teaches of (Fig. 1) a collapsible pole spear assembly (Abstract, telescoping pole with a pointed end) comprising:
a forward portion (tube 12) being tubular and having an internal side, an external side, and being open at both ends (Col. lines 21-46, tube 12, open on one end towards tubes 14 and 10, and open on other end to receive a foot cap 20 insert), 
the forward portion further having a first pole member (tube 12) and a tip insert (20), 
a first middle portion (tubes 14 right above tube 12) being tubular and having an internal side, an external side, and being open at both ends (seen in Fig. 1), the first middle portion further having a second pole member (tubes 14);
a second middle portion being tubular and having an internal side, an external side, and being open at both ends (tubes 14 below tube 10), the second middle portion further having a third pole member (tubes 14);
a rear portion (tube 10) being tubular and having an internal side, an external side, and being open at both ends (open end towards tubes 14 and 12, and the other open end to receive pivoting fixture 24), the rear portion further having a fourth pole member (tube 10); and,
the forward portion (tube 12) being joined to the first middle portion (14) with a first intersection assembly (16), the first middle portion being joined to the second middle portion (the other tubes 14) with a second intersection assembly (another collar 16), and the second middle portion being joined with the rear portion (10) with a third intersection assembly (another collar 16)
wherein the first intersection assembly, the second intersection assembly, and the third intersection assembly each further comprises;
(a) a plunge element (collar 16) having a disengagement groove disposed circumferentially about the plunge element (Fig. 3, circumferential release groove 34);
(b) a coupling element (Fig. 3, section of tube 10 groove 18) having a multiplicity of a coupling detent slots (circumferential groove 18) and configured to couple:
(i) the forward portion with the first middle portion (seen in Fig. 1),
(ii) the first middle portion with the second middle portion (seen in Fig. 1), and
(iii) the second middle portion with the rear portion (seen in Fig. 1);
(c) a retention element (Fig. 3, section of tube 14 having holes 38) having a multiplicity of a spacing detent slots (holes 38);
(d) a multiplicity of detent elements (Fig. 10, balls 30) configured to move between the disengagement groove (34) and both the multiplicity of coupling detent slots (18) and the multiplicity of retention detent slots (38), wherein:
(i) the said movement of the detent elements (30) from the coupling detent slots (18) and the retention detent slots (38) to the disengagement groove (34) resulting in a collapsibility of the rear portion into the second middle portion, the second middle portion into the first middle portion, and the first middle portion into the forward portion (Col. 5 lines 9-12, the balls are aligned with release groove 34 rather than the locking groove 32 to release inner tube 10 with respect to outer tube 14 such that they are in a collapsed configuration as seen in Fig. 2; when collar 16 is pressed downwardly, the release groove 34 becomes aligned with the radial plane containing balls 30, allowing the balls to move outwardly out of circumferential groove 18, which Examiners notes that the balls 30 would also move outwardly from holes 38, and thus permitting inner tube 10 to slide with respect to outer tube 14); and,
(ii) the said movement of the detent elements (30) from the disengagement groove (34) to the coupling detent slots (18) and the retention detent slots (38) resulting in the extendibility of the rear portion (10) into the second middle portion, the second middle portion into the first middle portion, and the first middle portion into the forward portion (seen in Fig. 1);
(e) a biasing element (spring 36) configured to reversibly retain the detent elements (30) in the coupling detent slots (18) and the retention detent slots (38) when the spear is in an extended configuration (seen in Fig. 3, Col. 5 lines 34-39, when collar 16 is released, spring 36 pushes upwardly on the collar, tending to realign balls 30 with locking groove 32, coupling detent slots 18, and retention detent slots 38);
(f) an annular collar (flange 40) configured to retain the coupling element with any of the forward portion, the first middle portion, and the second middle portion (configured to keep the coupling element on the tubes 10, 12, and 14); and,
(g) an abutment element (flange by slots 42). 
Sallee does not appear to teach of the tip insert configured to reversibly threadably receive a tip;
the rear portion further having a push rod, a release button, and a band loop; and,
wherein the rear portion further has a push rod and a release button, the push rod being disposed internal of the rear portion and extending between the release button and the plunge element and configured to insertably engage with the plunge element of the third intersection assembly, wherein:
(a) the collapsibility of the pole spear being initiated by a depression of the release button causing the push rod to push the plunge element of the third intersection assembly against the biasing element of the third intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the rear portion to reversibly collapse into the second middle portion;
(b) the said collapse of the rear portion into the second middle portion causing the abutment element of the third intersection assembly to impact the plunge element of the second intersection assembly thereby pushing the plunge element of the second intersection assembly to push against the biasing element of the second intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the second middle portion to collapse into the first middle portion; and,
(c) the said collapse of the second middle portion into the first middle portion causing the abutment element of the second intersection assembly to impact the plunge element of the first intersection assembly thereby pushing the plunge element of the first intersection assembly to push against the biasing element of the first intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the first middle portion to collapse into the forward portion.
Henthorn teaches of wherein the forward portion (Fig. 1, portion with arrowhead assembly 16) further having a first pole member (Fig. 4, shaft 12) and a tip insert (arrowhead assembly 16), the tip insert (16) configured to reversibly threadably receive a tip (tip) (tip insert 16 has threaded rod 38 to reversibly threadably receive tip 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Henthorn of the tip insert configured to reversibly threadably receive a tip in order to interchange the tip for different functions.
Moore is in the field of spears and teaches of the rear portion (Fig. 1, first section 24) further comprises a band loop (Fig. 1, rubber sling 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Moore of the rear portion further comprises a band loop in order to hang the rod for storage or to secure it to the user’s arms such that the user would not drop it.
Tu teaches of (Fig. 4) wherein the rear portion (Fig. 1, rear portion incorporating tube 2 and handle 1) further has a push rod (push rods 20) and a release button (control button 10), 
the push rod (20) being disposed internal of the rear portion (seen in Fig. 1) and extending between the release button (10) and the plunge element (locking unit 3) and configured to insertably engage with the plunge element (3) of the third intersection assembly (intersection assembly of tube 2), wherein:
(a) the collapsibility of the pole (tubes 2, 4, 6) being initiated by a depression of the release button (10) causing the push rod (20) to push the plunge element (3) of the third intersection assembly (intersection assembly in tube 2) against the biasing element of the third intersection assembly (spring 38) thereby causing the detent elements (steel balls 32) to move from both the coupling detent slots (holes 42 of ball holder 31) and the retention detent slots (holes 42 of the tube 4) into the disengagement groove (Figs. 1 and 5, holes 41) thereby allowing the rear portion (tube 2 of rear portion) to reversibly collapse into the second middle portion (Fig. 5, collapses into tube 4);
(b) the said collapse of the rear portion into the second middle portion (4) causing the abutment element (cylindrical control element 35) of the third intersection assembly (intersection assembly in tube 2) to impact the plunge element of the second intersection assembly (locking unit 5) thereby pushing the plunge element of the second intersection assembly (5) to push against the biasing element of the second intersection assembly (spring 58) thereby causing the detent elements (steel balls 52) to move from both the coupling detent slots and the retention detent slots (holes 62) into the disengagement groove (holes 61) thereby allowing the second middle portion to collapse into the first middle portion (Examiner notes that one of ordinary skill in the arts could incorporate another tube and intersection assembly, such that there is a first middle portion); and,
(c) the said collapse of the second middle portion (4) into the first middle portion (Examiner notes one of ordinary skill in the arts could incorporate a first middle portion) causing the abutment element of the second intersection assembly to impact the plunge element of the first intersection assembly thereby pushing the plunge element of the first intersection assembly to push against the biasing element of the first intersection assembly thereby causing the detent elements to move from both the coupling detent slots and the retention detent slots into the disengagement groove thereby allowing the first middle portion to collapse into the forward portion (sleeve 6) (the same mechanism as cited above could be duplicated and incorporated into the first middle portion, such that the first middle portion collapses into the forward portion 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallee to incorporate the teachings of Tu of the mechanism cited above in order to cause a quick cascading collapsing of the rod. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647